MEMORANDUM **
Chaudri G. Qadir appeals pro se the district court’s denial of his motion seeking reconsideration of the district court’s judgment dismissing his action for failure to *439comply with the court’s order to file a second amended complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993), and affirm.1
All remaining requests for relief are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because Qadir filed his motion for reconsideration more than ten days after entry of judgment, we lack jurisdiction to review the underlying dismissal order. See Maraziti v. Thorpe, 52 F.3d 252, 254 (9th Cir. 1995).